Citation Nr: 0633881	
Decision Date: 11/02/06    Archive Date: 11/16/06

DOCKET NO.  04-07 522A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for dental disorder due 
to teeth extracted in service.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
lung disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran had active duty service from January 1943 to 
November 1945.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from March 2002 and June 2003 rating decisions by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in.  While the RO has treated the June 2003 rating 
decision as the rating from which both claims currently 
before the Board have been appealed, the March 2002 rating 
decision denied the veteran's claim to reopen the issue of 
service connection for asthma.  The Board has construed the 
veteran's June 2002 statement to be a notice of disagreement 
with that decision.  

A March 2004 rating decision granted service connection for 
bilateral hearing loss.  

The appellant's appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900 (2006). 

The issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for a lung disorder is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Teeth #s right 6,5,4,3,2,1 and left 1,2,3,7,8,13 were 
extracted more than 180 days after entrance into service.   


CONCLUSION OF LAW

Service connection for teeth #s right 6,5,4,3,2,1, and left 
1,2,3,4,5,6,7,8,13, for treatment purposes only, is granted.  
38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.381 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's December 1942 entrance examination showed the 
following: right tooth #8 was missing, right teeth #s 6,3,2,1 
were carious restorable; right teeth #s 5,4,15,14 were 
nonrestorable carious; left teeth #s 4,5,6 were missing, left 
teeth #s1,3,8,10,12,13 were carious restorable, left teeth #s 
2,14,15 were nonrestorable carious.  The veteran's November 
1945 separation examination indicated that from the veteran's 
right tooth #6 to the veteran's left tooth #7 there was a 
denture; right tooth #18 was restorable carious, right teeth 
#s 15,14 were missing; left tooth # 16 was carious 
restorable, and left teeth #s 8,13,14,15 were missing.  It 
was noted that the veteran was treated for gingivitis.  

Veterans having a service-connected noncompensable dental 
condition determined to be the result of combat wounds or 
other service trauma will be eligible for VA dental care on a 
Class II(a) basis. 38 U.S.C.A. § 1712(b)(1)(C); 38 C.F.R. 
§ 17.161(c).  For these purposes, the term "service trauma" 
does not include the intended effects of therapy or 
restorative dental care and treatment provided during a 
veteran's military service.  VA O.G.C. Prec. Op. No. 5-97, 62 
Fed. Reg. 15,566 (1997); see also 38 C.F.R. § 3.306(b)(1).

Here, the veteran does not contend, nor does the evidence 
otherwise show, that he sustained any trauma to his teeth in 
service.

Service connection for dental conditions, however, also can 
be established as follows: (a) treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment as provided in § 17.161 of this 
chapter.

(b) The rating activity will consider each defective or 
missing tooth and each disease of the teeth and periodontal 
tissues separately to determine whether the condition was 
incurred or aggravated in line of duty during active service.  
When applicable, the rating activity will determine whether 
the condition is due to combat or other inservice trauma, or 
whether the veteran was interned as a prisoner of war.

(c) In determining service connection, the condition of teeth 
and periodontal tissues at the time of entry into active duty 
will be considered.   Treatment during service, including 
filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.

(d) The following principles apply to dental conditions noted 
at entry and treated during service: (1) teeth noted as 
normal at entry will be service connected if they were filled 
or extracted after 180 days or more of active service; (2) 
teeth noted as filled at entry will be service connected if 
they were extracted, or the existing filling was replaced, 
after 180 days or more of active service; (3) teeth noted as 
carious but restorable at entry will not be service connected 
on the basis that they were filled during service.  However, 
new caries that developed 180 days or more after such a tooth 
was filled will be service connected; (4) teeth noted as 
carious but restorable at entry, whether or not filled, will 
be service connected if extraction was required after 180 
days or more of active service; (5) teeth noted at entry as 
nonrestorable will not be service connected, regardless of 
treatment during service; (6) teeth noted as missing at entry 
will not be service connected, regardless of treatment during 
service.

(e) The following will not be considered service connected 
for treatment purposes: (1) calculus; (2) acute periodontal 
disease; (3) third molars, unless disease or pathology of the 
tooth developed after 180 days or more of active service or 
was due to combat or in-service trauma; and (4) impacted or 
malposed teeth, and other developmental defects, unless 
disease or pathology of these teeth developed after 180 days 
or more of active service.

(f) Teeth extracted because of chronic periodontal disease 
will be service connected only if they were extracted after 
180 days or more of active service. 38 C.F.R. § 3.381.

The Board also notes that veterans having a noncompensable 
service-connected dental disorder, to have been in existence 
at the time of discharge or release from active service, 
which took place before October 1, 1981, a one- time 
correction of the noncompensable service-connected dental 
conditions may be authorized if application for such 
treatment was made within one year after such discharge or 
release.  See 38 C.F.R. § 17.161(b)(2)(i).  The veteran 
appears to have been afforded this benefit in September and 
October 1946.  

The veteran has claimed, including in a June 2002 statement 
and May 2004 statement, that he was given partial dentures in 
service and received a whole set of dentures after service 
from VA.  He indicated that the partials he received in 
service caused his other teeth to go bad.  He appears to be 
claiming a new set of dentures.  The veteran indicated that 
he had received his partial dentures while based in New 
Guinea.  While his right teeth #s 15,14 and left teeth #s 
14,15 were missing on the separation examination, they were 
marked as carious nonrestorable upon entry and thus service 
connection for these teeth may not be granted.  His DD 214 
shows that he departed for New Guinea in December 2003, which 
was over 6 months since his entry into service.  Based on his 
entry and separation examinations, as well as service dental 
records indicating that he had teeth extracted during 
service, the Board finds that the evidence supports the award 
of service connection from right tooth #6 to left tooth #7 
(i.e. right teeth #s 6,5,4,3,2,1; left teeth #s 
1,2,3,4,5,6,7).  While left teeth #s 4,5,6, were missing upon 
entry, given that they are inextricably connected to the 
veteran's upper dentures, they have been included in the 
grant of service connection.  As the Board is unsure whether 
left teeth #s 8 and 13 became diseased and were extracted, 
they were marked as replaceable carious teeth upon entry and 
were missing by April 1945.  Therefore with the application 
of the benefit of the doubt, the Board also finds that the 
evidence supports the award of service connection for left 
teeth #s 8 and 13.  

In closing, the Board acknowledges the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002) and implementing regulations at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board also 
acknowledges that various judicial decisions have addressed 
the notice and assistance requirement of VCAA.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002); Huston v. Principi, 17 
Vet. App. 195, 202 (2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).  During the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims issued 
a decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), providing further 
guidance on VCAA notice requirements.  However, Congress, in 
enacting the VCAA statute, noted the importance of balancing 
the duty to assist with "the futility of requiring VA to 
develop claims where there is no reasonable possibility that 
the assistance would substantiate the claim."  Mason v. 
Principi, 16 Vet. App. 129, 132 (2002) (quoting 146 CONG. 
REC. S9212 (daily ed. Sept. 25, 2000) (statement of Sen. 
Rockefeller)).  When the law and not the evidence is 
dispositive of the claim, VCAA is not applicable.  See Mason, 
16 Vet. App. at 132 (VCAA not applicable to a claim for 
nonservice-connected pension when the claimant did not serve 
on active duty during a period of war); Smith (Claudus) v. 
Gober, 14 Vet. App. 227 (2000) (VCAA did not affect a federal 
statute that prohibited payment of interest on past due 
benefits), aff'd, 28 F.3d 1384 (Fed. Cir. 2002).  As the law 
is dispositive in the instant case, VCAA is not applicable.  


ORDER

Service connection for teeth #s right 6,5,4,3,2,1, and left 
1,2,3,4,5,6,7,8,13, for treatment purposes only, is granted.  


REMAND

The veteran in March 2002 indicated that he was treated for 
asthma at the Norton Air Force Base Hospital in 1967 while in 
the Reserves.  He also indicated that there were outstanding 
medical records at the March Air Force Base Hospital dated in 
1984 or 1985, and at the Portland Veteran's Hospital from 
1985 to 1990.  
The Board notes that in November 2002 attempts were made to 
obtain the veteran's Reserve medical records, however a reply 
does not appear to have been received and all records listed 
above remain unassociated with the claims folder.  Therefore 
these records need to be obtained and added to the file.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
Veterans Claims Assistance Act (VCAA) notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  As 
these questions are involved in the present appeal and the 
case is being remanded, the veteran should be provided notice 
that informs him that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded, and also includes an explanation as to 
the type of evidence that is needed to establish both a 
disability rating and an effective date.  
With regard to additional evidence, the veteran is hereby 
informed of the need to submit any additional pertinent 
evidence in his possession. 

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be sent a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should seek the veteran's 1967 
medical records from Norton Air Force 
Base hospital, 1984 
and 1985 medical records from March Air 
Force Base Hospital, and 1985 to 1990 
records from Portland Veteran's Hospital.  
If any of the records cannot be obtained, 
written documentation of their 
unavailability should be provided.  

3.  After completion of the above and any 
other development deemed necessary, the 
RO should review the expanded record and 
determine if the benefit sought can be 
granted.  Unless the benefit sought is 
granted, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


